UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5036



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY LAMONT MUMFORD,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Frank W. Bullock, Jr.,
Senior District Judge. (CR-05-125; CR-05-126)


Submitted:   March 30, 2006                   Decided: April 6, 2006


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, First
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Anna Mills Wagoner, United States Attorney, Kearns
Davis, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Terry Lamont Mumford appeals the two concurrent 180-month

imprisonment      sentences    imposed   after     he   pled    guilty    to   two

separately-indicted counts of bank robbery, in violation of 18

U.S.C. § 2113(a) (2000). The district court concluded that Mumford

qualified for sentencing as a career offender pursuant to U.S.

Sentencing Guidelines Manual § 4B1.1 (2004), and sentenced him

under   an    advisory   sentencing      regime,    after      considering     the

applicable sentencing range and the factors under 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005), to a sentence within the

applicable guideline range.         On appeal, Mumford asserts that his

sentence violates the Supreme Court’s holdings in Apprendi v. New

Jersey, 530 U.S. 466 (2000), Blakely v. Washington, 542 U.S. 296

(2004), and United States v. Booker, 543 U.S. 220 (2005), because

his guideline sentencing range was determined based upon facts that

were not alleged in the indictment or admitted by him.                   However,

Mumford concedes that his argument is against current Fourth

Circuit and Supreme Court precedent.

             Contrary to Mumford’s position, his sentence was not

violative of Apprendi, Blakely, or Booker.               A district court may

enhance a sentence based on the “fact of” a prior conviction

without running afoul of the Sixth Amendment, where the facts

necessary    to   support     the   enhancement    are    “inherent”      in   the

conviction rather than being “extraneous” to it. See United States


                                     - 2 -
v. Thompson, 421 F.3d 278, 282, 283-86 (4th Cir. 2005), cert.

denied,         U.S.    , 2006 WL 521274 (U.S. Mar. 6, 2006) (No. 05-

7266); United States v. Cheek, 415 F.3d 349, 354 (4th Cir.)

(holding that defendant’s Sixth Amendment right to trial by jury

was not violated by district court’s reliance on prior convictions

for purposes of sentencing under Armed Career Criminal Act), cert.

denied, 126 S. Ct. 640 (2005).       Moreover, on appeal, Mumford does

not challenge any factual findings regarding the prior convictions,

and he does not dispute the factual basis for the district court’s

conclusion that he was a career offender.           Hence, his assertion

that his sentence violated the Sixth Amendment is without merit.

           Accordingly, we affirm Mumford’s conviction and sentence.

We   dispense    with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 3 -